Citation Nr: 1550022	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-45 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 1990.  He died in March 2006.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for the cause of the Veteran's death.  An RO hearing was held on the Appellant's claim in September 2011 at the RO in Manila, the Republic of the Philippines.

The Appellant notified VA in February 2013 that she lived within the jurisdiction of the RO in San Diego, California.

In May 2014 the Board remanded in order to afford the Veteran a videoconference hearing, which was held in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in March 2006, with the death certificate listing asphyxiation by hanging as the immediate cause of death.  An amended death certificate signed in December 2009 added clinical depression, status post traumatic brain injury as a significant condition contributing to death but not resulting in the underlying cause.  At the time of his demise he was service connected for residuals of a right zygomatic fracture with trigeminal neuropathy, facial pain and headaches.  

The Appellant contends that residuals of a right zygomatic fracture with trigeminal neuropathy, facial pain and headaches caused the Veteran's depression and ultimately death by suicide.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating effects of a service- connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

A May 2008 letter from Kaiser Permenante indicates that the Veteran's records could not be located.  There is, however, a record of messages regarding Kaiser's search for records, which suggests that the search was incomplete.  Those individuals requested to search for records considered the case "very controversial" and discussed how the Appellant should not be supplied with records until another individual was consulted.  See Telephone Message dated in August 2007.  The record then shows that the Appellant's medical file was searched in order to find the Veteran's records, which were, of course, absent.  The search history included a May 2008 notation that P. Rood, an individual who later supplied a synopsis of treatment letter, had not seen the Veteran's medical file since his suicide.  These efforts to locate the Veteran's records were made at the Appellant's request, and given the inconsistent nature of the record search effort, remand to request Kaiser records, with the Appellant's authorization and consent, is appropriate. 

At the October 2015 Board hearing, the Appellant reported that she had recently learned that the Veteran had been visited by the San Diego County police just days before his suicide, because his boss had asked the police to investigate the Veteran's suicidal threats.  As such, these records should be requested.  

The October 2011 VA medical opinion indicates that the Veteran's depression may have been caused by factors other than service-connected neuropathy and facial pain, such as financial troubles and marital stress.  This conclusion rests on a 1997 VA medical opinion finding that there was no depression, and Kaiser Records from 2008 and 2009 suggesting alternate reasons for the Veteran's depression.  

The Appellant has denied that she and the Veteran suffered financial difficulties, specifically denying having filed bankruptcy.  The Appellant has submitted a September 2010 statement from Dr. Arkoncel indicating that the neuropathic pain could take a toll on the totality of a person leading to suicide.  A statement from Dr. Garcia received in March 2012 suggests that the Veteran's depression was secondary to his facial pain, and was comorbid.  The October 2011 VA examiner specifically noted consideration of Dr. Arkoncel's opinion, however, there was no mention of Dr. Garcia's opinion, and it is unclear that it was reviewed.  The Board finds that in light of the conflicting medical evidence, and the incomplete reasoning in each of the medical opinions, another VA opinion should be obtained as to the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Appellant, request that Kaiser Permanente provide the Veteran's outstanding medical treatment records, particularly those related to his 2005 treatment for depression.  

2.  With any necessary assistance from the Appellant, request all available San Diego County Police Records pertaining to an incident concerning the Veteran in March 2005, to include purported police call to his residence on Polaris Drive in San Diego.  

3.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Appellant must then be given an opportunity to respond.

4.  Following receipt of all available requested records, a VA psychiatrist should be requested to complete a record review, and given access to the VBMS and Virtual VA case file.  The psychiatrist is requested to opine as to whether it is at least as likely as not that the Veteran's residuals of a right zygomatic fracture with trigeminal neuropathy, facial pain and headaches contributed substantially or materially, combined to cause depression and ultimately death, or aided or lent assistance to producing his death.  The examiner must provide a complete rationale for any opinion provided.

5.  After the development requested has been completed, the examination report must be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

6.  The case must then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




